Citation Nr: 1532929	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  10-36 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to August 9, 1996.  


REPRESENTATION

Appellant represented by:	Deanne L. Bonner Simpson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to February 1961.

In March 2013, the Board denied the Veteran's claim for a TDIU prior to August 9, 1996.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded in that the Board erred when it articulated an incorrect standard for determining whether the Veteran was entitled to a TDIU for the period in question.  

The March 2013 Board decision has been vacated, but the procedural history that was contained in that decision is repeated here because it is still applicable to the claim on appeal and for clarity.  

This matter is on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is of record.  

The procedural history of this case has been made somewhat complicated by the copious amounts of redundant and repetitive evidence submitted by the Veteran.  For purposes of review, the Veteran submitted a claim in September 1994 seeking service connection for a bilateral knee disorder.  Pursuant to an October 2000 Board decision, the RO ultimately granted service connection for both knees in a January 2001 rating decision, with 20 and 10 percent disability ratings for the left and right knee, respectively, effective September 1, 1994.  

In March 2001, the Veteran submitted a timely notice of disagreement (NOD) to only the assigned ratings.  In a July 2002 rating decision, the RO increased the Veteran's disability ratings to 30 percent in each knee.  However, as he was not granted the maximum rating available for the entire period on appeal, the issue remained on appeal and was certified to the Board shortly thereafter.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  After the appeal was certified, he submitted a statement in September 2004 indicating his wish that the appeal be withdrawn.  The appeal was dismissed by the Board in a December 2004 decision.  

During the course of that appeal, however, the Veteran submitted a claim in June 2001 seeking entitlement to TDIU.  TDIU was granted in a July 2002 rating decision, effective November 8, 2000, the date of a VA examination that indicated that he was unemployable.  In September 2002, he submitted a NOD to this rating decision.  Although his statements as to what the appropriate effective date should be have been inconsistent, he has effectively asserted that it should be as early as March 1994.  His appeal was perfected to the Board via a VA Form-9 submitted in December 2004.  

In September 2009, the RO issued a new rating decision, determining that there had been clear and unmistakable error (CUE) in its July 2002 rating decision, and assigned a new effective of date August 9, 1996.  Nevertheless, in view of the Veteran's assertions that he is entitled to an effective date since 1994, the issue remains on appeal.  

The Court has held that, when a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible, to include entitlement to TDIU if raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  While the specific facts of Rice are different than the issue here, the Court clearly acknowledged that TDIU is for consideration even in the case where the initial rating following service connection is in dispute.  Rice, 22 Vet. App. at 452-
53 ("the issue of whether a total disability rating will be assigned on this basis will be handled either during the determination of the initial disability rating assigned at the time the underlying disability or disabilities are found to be service connected or, if the veteran later asserts that his disability (or disabilities) has worsened, as a claim for increased compensation").  

When the Veteran submitted a NOD with the initial rating for his bilateral knee disability in March 2001, the period on appeal extended back to the time he filed his original claim in September 1994.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Under Rice, when the Veteran raises the issue of entitlement to TDIU during the period on appeal (as he did here in June 2001), it is also on appeal for the same period as the underlying increased rating claim.  

While the procedural history of this case has suggested that the issue on appeal is a question of clear and unmistakable error (CUE), addressed under 38 C.F.R. § 3.105 (West 2014), or a question of an earlier effective date under 38 C.F.R. § 3.400 (2014), this is incorrect.  Rather, the issue on appeal is simply entitlement to TDIU for the period on appeal prior to August 9, 1996.  See 38 C.F.R. § 4.16 (2014).  The issue is characterized accordingly above.  There is no prejudice to the Veteran in proceeding on this basis.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

On September 1, 1994, the Veteran filed a claim for service connection for a bilateral knee disorder.  Since that time, up until August 6, 1996, and with all reasonable doubt resolved in the Veteran's favor, it is at least as likely as not that the Veteran's bilateral knee disorders precluded him from substantially gainful employment.  



CONCLUSION OF LAW

The criteria for a TDIU were met effective September 1, 1994.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the only claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.


TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2014).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Claimant.

Moore, 1 Vet. App. at 359.  

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  

Pursuant to 38 C.F.R. § 4.16(b) (2014), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a) (2014), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2014).  

Analysis

As noted earlier, with the Board having taken jurisdiction of the TDIU claim initially pursuant to Rice, supra, as part and parcel of the Veteran's service connection claim for bilateral knee disorders, the Board's consideration of TDIU technically extends to the initial date of the bilateral knee claim, September 1, 1994, and is not restricted to the date of any formally filed TDIU claim.  Thus, the claim is as on the title page of this decision, as a TDIU is already in effect from August 9, 1996, pursuant to rating decision in July 2002.  

With the grant of separately rated 30 percent ratings for each knee as of September 1, 1994, the Veteran meets the schedular requirements for a TDIU for the period in question.  His bilateral knee disorders are considered as one service-connected disability, and their combined rating is at 60 percent.  

Review of the record reflects that the Veteran has a high school education and work experience as an "electro mechanic."  Private records from 1996 reflect that he also had work experience as a truck driver.  When he filed for a TDIU, he noted that he last worked in March 1994 and reported that he quit due to his knee problems.  He had not worked since.  

The Board now examines the impact of the Veteran's service-connected disabilities on his employability for the period from September 1, 1994, to August 8, 1996.  

The Board is only able to consider service-connected disabilities for the period in question.  Thus, only the knee disorders are appropriate for consideration.  

Review of the record reflects that the Veteran had significant bilateral knee problems in 1994.  A private report from January 1994 notes that he had already undergone multiple knee operations, to include total knee arthroplasties, for chronic knee pain.  Moderate to severe degenerative joint disease (DJD) in both knees was diagnosed.  His work capability was listed as light, and his return to work date was in 3 months.  The type of work was listed as moderate.  A VA report from March 1994 notes that the Veteran had a history of 2-3 surgeries on each knee but continued to have knee complaints.  VA X-ray of the knees in April 1994 showed degenerative changes, bilaterally, right greater than the left.  A private medical record dated in May 1994 found loose bodies in the left knee and DJD in the right knee.  The Veteran was unable to work and needed additional surgery "ASAP."  VA X-ray in November 1994 showed chondrocalcinosis in the right lateral knee joint consistent with calcium pyrophosphate disease.  There was joint space narrowing, sclerosis, and osteophytosis of the right medial knee joint consistent with DJD.  There was tricompartmental degenerative disease of the left knee with multiple intra articular bodies and osteophytosis of the anterior femoral condyle and tibial plateau.  Private records in July 1996 show that the Veteran's knee complaints continued.  His daily pain was a 6-8 out of 10.  

In this case, the Veteran only has an occupational history involving manual labor as a truck driver and a mechanic.  The Board has no reason to doubt his work history, and his statements are supported by the medical record showing that he last worked in 1994, just prior to additional knee problems.  In light of his occupational background and functional limitations as a result of his significant bilateral knee disorders and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected knee disabilities are sufficiently severe to render him unable to obtain or maintain any form of substantially gainful employment for the period from September 1, 1994, to August 8, 1996, in accordance with his occupational background and education level.  For the period in question, the evidence does not establish that he was equipped for any type of sedentary employment.  Accordingly, a TDIU is warranted for the period from September 1, 1994, to August 9, 1996.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  

						(CONTINUED ON NEXT PAGE)

ORDER

Subject to the laws and regulations governing payment of monetary benefits, a TDIU is granted effective September 1, 1994.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


